Citation Nr: 0118449	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-19 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for status post lumbar 
laminectomy, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for status post 
gastrectomy, currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
claims for increased ratings for status post lumbar 
laminectomy and status post gastrectomy as well as 
entitlement to TDIU.  The veteran's representative waived the 
right for RO consideration of evidence received by the Board 
in January 2001.  See 38 C.F.R. § 20.1304(c) (2000).


REMAND

In this case, the veteran has voiced complaint of episodic 
flare-ups of lumbar spine disability manifested by soreness 
and weakness.  However, the VA examination reports of record 
do not address the extent, if any, of his functional loss of 
use of the lumbar spine due to pain, incoordination, 
weakness, and fatigability with use.  See 38 C.F.R. §§ 4.40 
and 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board further notes that the veteran was last provided VA 
stomach examination in April 1996.  The Board finds that a 
remand in this case is necessary as the examination reports 
of record are inadequate for rating purposes.  38 C.F.R. § 
4.2 (2000).  See Abernathy v. Principi, 3 Vet. App. 461 
(1992).

The Board further notes that medical statements from Dr. 
Prevatt indicate that the veteran is totally disabled for 
work due to lumbar disc disease, osteoarthritis and peptic 
ulcer disease.  The veteran himself, however, has given 
conflicting accounts as to his employability.  On the one 
hand, his January 1996 TDIU application reveals his report of 
last working as a building contractor in 1995.  On the other 
hand, a March 2000 emergency room treatment record from 
Sacred Heart Hospital reflects his report of employment as a 
realtor, owning his own realty company in Santa Rosa County.  
Additional development is required to assess whether the 
veteran is currently employed.  The RO should also consider 
whether any additional development is warranted under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to (a) 
submit the names and addresses of any private 
health care providers who have provided recent 
treatment for his lumbar spine and post-
gastrectomy conditions and (b) complete a 
current net worth and employment statement in 
order to clarify his employment status.  All 
records identified by the veteran should be 
obtained and associated with the claims 
folder.  

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.  Following completion of the foregoing 
development, the RO should then schedule the 
veteran for VA orthopedic examination, with 
benefit of review of the claims folder, in 
order to determine the current nature and 
severity of his lumbar spine disability.  In 
addition to addressing the range of motion of 
the lumbar spine, the examiner is requested to 
specifically address the extent, if any, of 
functional loss of use of the lumbar spine due 
to pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be portrayed in 
terms of degrees of additional loss of motion.  
The claims folder and a copy of this remand 
must be made available to the examiner prior 
to the examination for review.

4.  The RO should also schedule the veteran 
for VA gastrointestinal examination in order 
to determine the nature and severity of any 
status post gastrectomy residuals which may be 
present.  The examiner should obtain relevant 
history, review the claims folder and conduct 
all necessary tests.  Among the findings, the 
examiner should address whether the veteran's 
postgastrectomy condition is manifested by 
symptoms of nausea, sweating, circulatory 
disturbance after meals, diarrhea, 
hypoglycemic symptoms, weight loss and/or 
malnutrition.  The claims folder and a copy of 
this remand must be made available to the 
examiner prior to the examination for review.

5.  Thereafter, the RO should readjudicate the 
claims.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


